DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-14, in the reply filed on 11/9/2021 is acknowledged.  Claims 15-20 have been canceled.  Claims 21-26 are added.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “forming a dielectric structure through the gate electrode and into the substrate of the fin” of claim 1 (last 3 lines), “forming a gate electrode adjacent to the dielectric material and surrounding each of the nanostructures within the stack of nanostructures” of claim 21 and “forming a first bottom spacer isolating the first source/drain region from the substrate; forming an inner spacer adjacent the first bottom spacer and separating the first bottom spacer from the dielectric material” of claim 23, and “the forming the inner spacer comprises forming a first interface with the first bottom spacer” of claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Regarding claim 1, the phrase “through the gate electrode” in the above limitation implies that the gate electrode is present.  The dielectric structure in the claim 1 is identified as element 111 in Figs. 14A-B of the specification of the instant application.  The “gate electrode” is defined in line 4 of the claim, which is formed on the fins before the opening and recess are formed (see lines 5-7 of claim 1), so the only possible choice is the dummy gate electrode 303 in Figs. 3A-B of the specification of the instant application.  However, this dummy gate electrode 303 is removed in Fig. 7A-B and replaced by a metal gate electrode 107 in Fig. 8A-B so it is not present during the step of “forming a dielectric structure through the gate electrode…” in the claim 1. So a drawing showing the dummy gate electrode being present during this forming step must be submitted to show support for the claim limitation.
Regarding claim 21, the phrase “adjacent to the dielectric material…” implies that the dielectric material already exist before the gate electrode is formed.  The isolation region (line 5 of claim 21) is identified as element 209 in the specification of the instant application; and the dielectric material is defined in lines 9-12 and is identified as 111 in Figs. 13A-B of the specification.  However, as disclosed in Figs.10A-12A/B of the specification, the “gate electrode… surrounding each of the nanostructures…” is the metal gate electrode 107 which is formed before the dielectric material 111 is formed.  So the drawing does not show that the dielectric material is formed before the gate electrode, as required by the claim language.
Regarding claim 23, the language of the claim limitation “forming a first bottom spacer isolating the first source/drain region from the substrate” implies that the first source/drain region must be present before the first bottom spacer are formed.  
Regarding claim 23, the language of the claim limitation “forming an inner spacer adjacent the first bottom spacer and separating the first bottom spacer from the dielectric material” implies that inner spacer is formed after the first bottom spacer.  This is not disclosed by the drawing, for example Fig. 4A, of the specification.  The specification shows that the inner spacer is formed before the first bottom spacer.  So a drawing showing the bottom spacer formed before the inner spacer must be submitted to support the claim language.
Regarding claim 24, the phrase “interface with the first bottom spacer” of the claim limitation “the forming the inner spacer comprises forming a first interface with the first bottom spacer” implies that inner spacer is formed after the first bottom spacer.  This is not disclosed by the drawing, for example Fig. 4A, of the specification.  The specification shows that the inner spacer is formed before the first bottom spacer. So a drawing showing the bottom spacer formed before the inner spacer must be submitted to support the claim language.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The limitations “forming a dielectric structure through the gate electrode and into the substrate of the fin” of claim 1 (last 3 lines), “forming a gate electrode adjacent to the dielectric material and surrounding each of the nanostructures within the stack of nanostructures” of claim 21 and “forming a first bottom spacer isolating the first source/drain region from the substrate; forming an inner spacer adjacent the first bottom spacer and separating the first bottom spacer from the dielectric material” of claim 23, and “the forming the inner spacer comprises forming a first interface with the first bottom spacer” of claim 24 have no support in the specification (as discussed above in the drawing objection).  Thus, the support for these claim limitation must be shown. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “forming a dielectric structure through the gate electrode and into the substrate of the fin, a bottom of the dielectric structure being above a bottom of the bottom spacer” in the last 3 lines of the claim.  The dielectric structure here is identified as element 111 in Figs. 14A-B of the specification of the instant application.  The “gate electrode” is defined in line 4 of the claim, which is formed on the fins before the opening and recess are formed (see lines 5-7 of claim 1), so the only possible choice is the dummy gate electrode 303 in Figs. 3A-B of the specification of the instant application.  However, this dummy gate electrode 303 is removed in Fig. 7A-B and replaced by a metal gate electrode 107 in Fig. 8A-B.  So it is unclear how the “dielectric structure” 111 can be formed through the “gate electrode” as required in line 12.  So it is unclear whether the Applicant is attempting to claim the “gate electrode” to be the dummy gate electrode or the metal gate electrode.  For the purpose of examination, it is 
Claim 21 recites “forming a gate electrode adjacent to the dielectric material and surrounding each of the nanostructures within the stack of nanostructures” in the last 2 lines of the claim.  The phrase “adjacent to the dielectric material…” implies that the dielectric material already exist before the gate electrode is formed.  
The isolation region (line 5) is identified as element 209 in the specification of the instant application; and the dielectric material is defined in lines 9-12 and is identified as 111 in Figs. 13A-B of the specification.  However, as disclosed in Figs.10A-12A/B of the specification, the “gate electrode… surrounding each of the nanostructures…” is the metal gate electrode 107 which is formed before the dielectric material 111 is formed.  
So it is unclear whether the “gate electrode” is formed first, or the “dielectric material” is formed first.  For the purpose of examination, it is interpreted that the gate electrode is formed adjacent to the dielectric material regardless of the order which is formed first.  
Claim 23 recites “forming a first bottom spacer isolating the first source/drain region from the substrate; forming an inner spacer adjacent the first bottom spacer and separating the first bottom spacer from the dielectric material” in lines 3-6 of the claim.  First, the statement that “forming a first bottom spacer isolating the first source/drain region from the substrate” requires that the first source/drain regions be formed before the first bottom spacer.  According to the specification, the bottom spacer 501 in Fig. 5A of the specification is formed below the source/drain region 503.  So it is unclear how 501 can be formed after the source/drain regions, and under the source/drain regions 503.
Similarly, the next limitation also requires the inner spacer (403 in Fig. 4A) to be formed after the first bottom spacer (501 in Fig. 5A) and the dielectric material (111 in Fig. 13A).  It is unclear how the inner spacer can be formed after that bottom spacer and the dielectric material have already been formed.  For the purpose of examination, it is interpreted that only relative positions between the recited elements are required by the limitations, not in the order they are formed.
Claim 24 recites “the forming the inner spacer comprises forming a first interface with the first bottom spacer” in lines 1-2. Similarly to claim 23, it is unclear how the inner spacer can form an interface with the first bottom spacer when the first bottom spacer has not yet been formed.  For the purpose of examination, it is interpreted that the claim only requires the first bottom spacer be directly in contact with the inner spacer, whenever they are formed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mehandru et al. (US 2020/0006559 A1) (hereinafter referred to as Mehandru).
Regarding claim 21, Mehandru teaches a method (method in Figs. 3-8A/B of Mehandru; the difference between embodiment of Fig. 1 and the rest of Figures is that the nanowires are cut instead of oxidized, as shown in Fig. 9A) of manufacturing a semiconductor device (device in Fig. 1 of Mehandru), the method comprising: 
forming a stack of nanostructures (312 in Fig. 3B, which are analogous to 112 in Fig. 1) over a first semiconductor fin (the fin under the layer 311 in Fig. 3B), the first semiconductor fin being located over a substrate (300); 
forming an isolation region (305) extending between the first semiconductor fin and a second semiconductor fin (it is implicit that there are many fins like the one shown in Fig. 3B; so a second fin is a fin next to the first fin) located over the substrate, the isolation region having a first surface (upper surface of 305) facing away from the substrate, the first surface being located a first distance (thickness of 305) away from the substrate; 
forming a dielectric material (insulator material filled into the trenches 101 in Fig. 1 of Mehandru) adjacent to each of the nanostructures within the stack of nanostructures, the dielectric material having a first portion (the portion of the insulator material that is filled in the trench 101 of the second fin) located adjacent to the second semiconductor fin, the first portion being located a second distance (distance between the bottom of the trench 101 and the bottom of the STI region 305) away from the substrate, the second distance being less than the first distance (as shown in Fig. 1, the trench 101 goes past the top surface of the fin, which is at the same level as the top surface of the STI region 305.  So the distance from the bottom of trench 101 to the bottom of STI region 305 is less than the thickness of STI region 305); and 
136 in Fig. 1) adjacent to the dielectric material (please see interpretation in 112b rejection above) and surrounding each of the nanostructures within the stack of nanostructures.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mehandru as applied to claim 21 above, and further in view of Chang et al. (US 2016/0111336 A1) (hereinafter referred to as Chang).
Regarding claim 22, Mehandru teaches all the limitations of the method of claim 21, but does not teach wherein the second distance is at most 20 nm less than the first distance.
Chang teaches a method of cutting fins (method outlined in Fig. 1A-1B and illustrated in Figs. 2A-9 of Chang) comprising: etching a first opening (trench 116b in Fig. 4 of Chang) through a gate electrode (dummy gate electrode 120b in Fig. 2B of Lim), a gate dielectric being exposed within the first opening; wherein after the removing the gate electrode, a fin (104b in Fig. 3B), and isolation regions (106) are exposed; performing an etching process to remove the fin within the first opening (etching process in Fig. 5A-B of Chang) and to recess the portion of the substrate to a first level as described in [0023] of Chang, the fin is etched to a level 109 that is below the top surface 107’ of the isolation region 106 but above the bottom of the isolation region 106, as can be seen in Fig. 5B of Chang); and depositing a dielectric material (124 in Fig. 8 of Chang) in the first opening.  Chang teaches that the distance between the levels 109 of the first opening and the top surface 107’ of the isolation region 106 is d1, which is from 5nm to 100nm (see [0023] of Chang).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have cut the fin using Chang’s method in order to avoid etching critical dimension loading and etching depth loading issues (as discussed in [0003] of Chang).
As incorporated, the second distance is in the range of 5nm to 100nm (see [0023] of Chang) which overlaps with the claimed range of 0 to 20nm. Thus, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mehandru, as applied to claim 21 above, and further in view of Miao et al. (US 2020/0052124 A1) (hereinafter referred to as Miao).
Regarding claim 23, Mehandru teaches all the limitations of the method of claim 21, and further comprising: 
forming a first source/drain region (150 in Fig. 16 of Mehandru) adjacent the stack of nanostructures; 
130).  
But Mehandru does not teach the method comprising: forming a first bottom spacer isolating the first source/drain region from the substrate; and that the inner spacer is adjacent the first bottom spacer and separating the first bottom spacer from the dielectric material.
Miao teaches a method (method in Figs. 1-12 of Miao) comprising: forming a fin (11) in a multilayer stack (stack of layers 12L and 14L in Fig. 1A); forming a gate electrode (sacrificial gate 16 in Fig. 2A-B) over the fin; etching an opening (openings between the stacks 15 in Fig. 4) in the fin adjacent the gate electrode; forming a bottom spacer (local isolation regions 30 in Fig. 9) at a bottom of the opening, the bottom spacer forming a first interface (as shown in Fig. 9, the isolation region 30 contacts the spacer 24, so there must be an interface between them) with the spacer material; forming a source/drain region (32 in Fig. 10) over the bottom spacer.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added a step of forming a first bottom spacer (30 of Miao) as disclosed by Miao in order to prevent parasitic leakage current in the device (as discussed in [0003] of Miao).
As incorporated, the bottom spacer 30 of Miao would be formed before the S/D regions 60 of Mehandru are formed (see Fig. 1 of Miao), and the inner spacer (130 of Mehandru) would be adjacent the bottom spacer (30) and separating the first bottom spacer from the dielectric material.
Regarding claim 24, Mehandru in view of Miao teaches all the limitations of the method of claim 23, and also teaches wherein the forming the inner spacer comprises as shown in Fig. 9 of Miao, there is an interface between inner spacer and first bottom spacer 30), but does not explicitly teach the first interface having a distance of between about 3 nm and about 15 nm.  
Mehandru teaches that the sacrificial layers have thickness in the range of 2-25nm (see [0054] Mehandru; the two embodiments of Mehandru only differ by the way the fins are cut, not other details) which is the same range of thickness of the sacrificial layers in Miao.  The inner spacer (350 in Fig. 7A of Mehandru) have essentially the same thickness.  Miao teaches the interface of the inner spacer (24 in Fig. 9 of Miao) and the bottom spacer (30) is about half the thickness of the inner spacer.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first interface having a distance of between about 3 nm and about 15 nm in order to provide sufficient isolation while not interfering with the operation of the device.
Regarding claim 25, Mehandru in view of Miao teaches all the limitations of the method of claim 24, but does not explicitly teach wherein the inner spacer has a first height of between about 5 nm and about 20 nm.  
Mehandru teaches that the sacrificial layers have thickness in the range of 2-25nm (see [0054] Mehandru; the two embodiments of Mehandru only differ by the way the fins are cut, not other details) which is the same range of thickness of the sacrificial layers in Miao.  So the prior art has range of 5nm to 25nm, which overlaps with the claim range.  Thus, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 26, Mehandru in view of Miao teaches all the limitations of the method of claim 25, and also teaches wherein the first height is greater than a second height (thickness of nanowires 112 of Mehandru, which is the same as 312 in Fig. 3A of Mehandru. These layers have thickness of 50nm, see [0054] of Mehandru, which is greater than the range of 2-25nm of the first height) of one of the nanostructures within the stack of nanostructures.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al. (US 9899267 B1), in view of Chang et al. (US 2016/0111336 A1) (hereinafter referred to as Chang), and Cohen et al. (US 2011/0233522 A1) (hereinafter referred to as Cohen).
Regarding claim 8, Liou teaches a method (method in Figs. 1-8 of Liou) comprising: 
etching a first opening (recess 50 in Figs. 5-6 of Liou) through a gate electrode (dummy gate electrode 30 in Figs. 5-6 of Liou); 
performing an etching process to remove the fin within the first opening (as shown in Fig. 6 of Liou) and to recess the portion of the substrate to a first level between an upper surface (20T) of isolation regions (STI 20 in Fig. 6) and a bottom surface (20B) of the isolation regions (20); and 
60 in Fig. 7 of Liou) in the first opening, the dielectric material isolating a first portion (left gate 30E in Figs. 7-8) of a gate electrode from a second portion (right gate 30E in Figs. 7-8) of the gate electrode.  
But Liou does not teach that the gate dielectric being exposed within the first opening; and that the method comprising: removing the gate dielectric within the first opening, wherein after the removing the gate dielectric a portion of a substrate, a stack of nanowires, and isolation regions are exposed; the etching process is performed to remove the stack of nanowires.
Chang teaches a method (method outlined in Fig. 1A-1B and illustrated in Figs. 2A-9 of Chang) comprising: etching a first opening (trench 116b in Fig. 4 of Chang) through a gate electrode (dummy gate electrode 120b in Fig. 2B of Lim), a gate dielectric being exposed within the first opening; wherein after the removing the gate electrode, a fin (104b in Fig. 3B), and isolation regions (106) are exposed; performing an etching process to remove the fin within the first opening (etching process in Fig. 5A-B of Chang) and to recess the portion of the substrate to a first level between an upper surface of the isolation regions and a bottom surface of the isolation regions (as described in [0023] of Chang, the fin is etched to a level 109 that is below the top surface 107’ of the isolation region 106 but above the bottom of the isolation region 106, as can be seen in Fig. 5B of Chang); and depositing a dielectric material (124 in Fig. 8 of Chang) in the first opening.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have cut the fin using Chang’s as discussed in [0003] of Chang).
As incorporated, the dummy gate structure (30 of Liou) is removed first to expose the fin structure (10F in Fig. 4 of Liou), then a portion of the fin is removed (as shown in Fig. 6 of Liou). The rest of Liou’s method proceeds as before.
But Liou in view of Chang does not teach that the gate dielectric being exposed within the first opening; and that the method comprising: removing the gate dielectric within the first opening, wherein after the removing the gate dielectric a portion of a substrate, a stack of nanowires, and isolation regions are exposed; the etching process is performed to remove the stack of nanowires.
Cohen teaches a method of forming a gate structure (Figs. 8-22 of Cohen). The method includes: forming a dummy gate electrode (812 in Fig. 10-11 of Cohen) and dummy gate dielectric layer (810) over a plurality of nanowires (801 in Figs. 8-16 of Cohen); removing the dummy gate electrode to expose the dummy gate dielectric layer (see Figs. 20-21 of Cohen); removing the dummy gate dielectric layer to expose the nanowire, and a top portion of substrate (as shown in Fig. 22 & 25 and described in [0052] of Cohen); forming high-k dielectric layer and replacement metal gate electrode (824 in Figs. 22-23 and described in [0053] of Cohen) surrounding the plurality of nanowires (see Fig. 25 of Cohen).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the nanowires and to have removed the dummy gate dielectric of Liou-Chang first, then removed the see [0004] of Cohen).
As incorporated, a stack of nanowires would be formed on the substrate.  And during the removal of the dummy gate structure, the dummy gate electrode is removed first, and the dummy gate dielectric is removed after, wherein after the removing the gate dielectric a portion of a substrate, a stack of nanowires, and isolation regions are exposed (see Fig. 25 of Cohen and Fig. 6 of Liou).
Regarding claim 9, Liou-Chang-Cohen teaches all the limitations of the method of claim 8, but does not explicitly teach wherein the first level is at most 20 nm below the upper surface of the isolation regions.
However, Chang teaches that the distance between the levels 109 of the first opening and the top surface 107’ of the isolation region 106 is d1, which is from 5nm to 100nm (see [0023] of Chang).  This range overlaps with the claimed range of 0 to 20nm. Thus, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 10, Liou-Chang-Cohen teaches all the limitations of the method of claim 9, and also teaches wherein the first level is at least 2 nm below the upper surface of the isolation regions (the prior art range is 5nm to 100nm which overlaps with the range of 2nm to 20nm. So the same prima facie case of obviousness exists in this situation).  
Regarding claim 11, Liou-Chang-Cohen teaches all the limitations of the method of claim 8, but does not teach further comprising: forming a bottom spacer adjacent the substrate prior to the etching the first opening through the gate electrode; and forming a source/drain region over the bottom spacer.  
Cohen teaches a nanowire device formed over a BOX layer (804 in Fig. 8 of Cohen).  The source/drain regions are formed over the bottom spacer (see Fig. 8-10 of Cohen).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a BOX layer under the device of Liou-Chang-Cohen in order to provide better electrical isolation for the device. 
As incorporated, this BOX layer can be identified as bottom spacer, and it is formed before the etching of the first opening.
Regarding claim 12, Liou-Chang-Cohen teaches all the limitations of the method of claim 11, and also teaches wherein a bottom of the bottom spacer is below the first level (as incorporated above).  
Claims 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liou, in view of Chang, and Cohen, as applied to claim 8 above, and further in view of Miao.
Regarding claim 11, Liou-Chang-Cohen teaches all the limitations of the method of claim 8, but does not teach further comprising: forming a bottom spacer adjacent the substrate prior to the etching the first opening through the gate electrode; and forming a source/drain region over the bottom spacer.  
method in Figs. 1-12 of Miao) comprising: forming a fin (11) in a multilayer stack (stack of layers 12L and 14L in Fig. 1A); forming a gate electrode (sacrificial gate 16 in Fig. 2A-B) over the fin; etching an opening (openings between the stacks 15 in Fig. 4) in the fin adjacent the gate electrode; forming an inner spacer (24 in Fig. 6 of Miao) in the multilayer stack; forming a bottom spacer (local isolation regions 30 in Fig. 9) at a bottom of the opening, the bottom spacer forming a first interface (as shown in Fig. 9, the isolation region 30 contacts the spacer 24, so there must be an interface between them) with the inner spacer; forming a source/drain region (32 in Fig. 10) over the bottom spacer; performing a replacement gate process to replace the dummy gate with a metal gate structure (see Figs. 11-12).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a first bottom spacer (30 of Miao) as disclosed by Miao in order to prevent parasitic leakage current in the device (as discussed in [0003] of Miao).
As incorporated, the bottom spacer 30 of Miao would be formed before the S/D regions 60 of Mehandru are formed (see Fig. 1 of Miao), and the inner spacer (130 of Mehandru) would be adjacent the bottom spacer (30) and separating the first bottom spacer from the dielectric material.  As indicated in Fig. 9-10 of Miao, the S/D regions are formed before the dummy gates are removed.
Regarding claim 13, Liou-Chang-Cohen-Miao teaches all the limitations of the method of claim 11, and further comprising: forming an inner spacer (24 in Fig. 6 of Miao) in a second stack of nanostructures (Liou discloses many fin stacks), the inner spacer having a first interface (as shown in Fig. 9 of Miao) with the bottom spacer.
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, the prior art of record does not disclose or fairly suggest a method of forming a gate isolation structure with steps of “forming a bottom spacer at a bottom of the opening, the bottom spacer forming a first interface with the spacer material; forming a source/drain region over the bottom spacer; and forming a dielectric structure through the gate electrode and into the substrate of the fin, a bottom of the dielectric structure being above a bottom of the bottom spacer” along with other limitations of the claim.
The prior art of record are Liou et al. (US 9899267 B1), Chang et al. (US 2016/0111336 A1), Mehandru et al. (US 2020/0006559 A1), and Miao et al. (US 2020/0052124 A1). 
Liou and Chang teaches a method of forming a gate isolation structure by removing all or a portion of a dummy gate and replacing it with a dielectric structure.  The removing of the dummy gate also removes a portion of the fin structure underneath the gate but leaving some portion of the fin behind (see Fig. 6 of Liou and Fig. 6A of Chang).  Similarly, Mehandru teaches a fin cut method (Fig. 1 of Mehandru) where an opening is etched through the metal gate and the nanowire channels down to the fin below (see Fig. 1 of Mehandru).  But none of these arts discloses a bottom spacer under the S/D region.  Miao teaches a method of forming a nanowire. A bottom spacer (30 in Fig. 9 of Miao) is formed under the S/D regions and in contact with the inner 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/Examiner, Art Unit 2822